﻿
 
I should like to begin by congratulating the President, the representative of a country of the Group of Latin American States, with which we have traditional ties of friendship, on his election. I wish also to present my compliments to the former President and to welcome the admission of a new Member State, the republic of Saint Christopher and Nevis. It is with a sense of responsibility and deep concern that once again I see the Assembly starting its work at a time when in several parts of the world there are more situations of violence and tension, brought about in clear disregard of the norms and principles established in the Charter of the United Nations and in the Universal Declaration of Human Rights. Such disregard leads to a general climate of suspicion which makes it more difficult to achieve understanding among the peoples of the world. Despite the fact that Europe is not exempt from periods of greater or lesser tension, we must recognize that, in the midst of a world afflicted by hotbeds of tension and violence, Europe is the one place where efforts to find peaceful solutions have been relatively lasting and fruitful and where there is a climate of confidence and co-operation among the peoples. The just-concluded Madrid meeting on security and co-operation in Europe, held as the follow-up to the Helsinki Conference, deserves mention, not only because of the work actually accomplished and the indications that the way has been opened to the implementation of the Helsinki Final Act/ but also because it will make possible more serious and sincere co-operation and understanding. Two aspects of paramount political importance must be stressed in particular. At the Madrid meeting, 33 European countries as well as the United States and Canada confirmed the agreements reached in the 1975 Helsinki Final Act. The meeting was also able to strengthen and broaden the determination and the spirit of the Helsinki document, to evaluate the present situation and lay down ways of improving it by establishing principles and formulating rules intended to regulate various national policies so as to make possible unrestricted practical co-operation among participating countries and to ensure within those countries the exercise by their respective citizens of their political and civil rights. Furthermore, and of no less importance, the meeting proved that dialogue is possible between States with differing political and social structures so long as the political will and mutual credibility exist. Within the context of the dialogue established and the political will shown, I should like to emphasize the decision to organize at Stockholm the Conference on Confidence- and Security-building Measures and Disarmament in Europe. That conference will take place soon and will be a step towards mutual trust and disarmament in Europe. Arms control is a decisive factor—on both the regional and the world level—in the attainment of the climate of security and trust essential for the development of stable and fruitful international relations and thus for the cultural, social and economic progress of peoples. As we approach the end of 1983, arms control takes on special relevance in terms of the security of Europe and the development of closer East-West relations. We are thinking of the need for a minimal balance in the European theatre. The nuclear escalation is a cause of special and profound concern. We believe that nuclear weapons can and must be dispensed with, but on the basis of equitable agreements which would maintain an adequate balance of power at the regional and world levels, and not on the basis of unilateral options. Decreased dependence on nuclear force is imperative for the existence of a constructive peace policy. Recent developments in the strategic arms reduction talks and in the Vienna negotiations on mutual and balanced force reductions lead us to believe that the possibility of achieving significant results remains open. If these two processes and the negotiations on intermediate- range nuclear forces are not obstructed, the prospects for the success of the Stockholm Conference, arranged in the context of the Conference on Security and Co-operation in Europe, will certainly be increased. Portugal affirms the need to arrive at an acceptable compromise at Geneva which will result in military balance and the reduction of arms and armed forces to the lowest possible levels, while guaranteeing the objectives of peace and security in Europe. The recent inexplicable destruction of an airborne Korean aircraft, which resulted in the death of 269 innocent people, did not help to persuade the world public of the existence of goodwill or inclination to engage in dialogue. In perpetrating that act the Soviet Union committed a crime against humanity without precedent in the history of commercial civil aviation and jeopardized the cause of detente. It is therefore urgently necessary that it give a satisfactory explanation to the international community. Portugal will endorse all measures leading to the strengthening of commercial aviation security and to the introduction into the Chicago Convention s of norms which will prevent military aircraft from attacking civilian airplanes carrying defenseless passengers. The vitally necessary reactivation of the principle of collective action by full use of the mechanisms provided for in the Charter of the United Nations presupposes the contribution of all Member States to the search for compromises and solutions which will eliminate the various hotbeds of tension. It was precisely the desire to participate in international efforts likely to give the United Nations the active role it should have in the preservation of international peace and security that led Portugal to attend this year's International Conference on the Question of Palestine and the International Conference in Support of the Struggle of the Namibian People for Independence. In both cases my country's presence reflected its commitment to co-operate in the clarification of possible means of negotiation which could contribute to the achievement of one of the main purposes of this Organization. My country advocates the accession of Namibia to independence on a just and realistic basis. Portugal has on many occasions expressed its unequivocal opposition to all acts which could slow down the process intended to assure the Namibian people that it will be able to determine its own future in a sovereign and free manner. Therefore, we cannot but feel apprehensive at the delays in the practical implementation of the plan set out in Security Council resolution 435 (1978), to promote the rapid implementation of which the Council unanimously adopted its resolution 532 (1983) of 31 May 1983. The delay in carrying out the political decisions which resulted from a previously achieved international consensus intensifies the danger of the outbreak of new confrontations, with unforeseeable consequences for international stability. The Namibian people and the countries of the area cannot go on paying the price, in human lives and in the resources necessary for their development, of the perpetuation of situations which are a clear violation of the most fundamental human rights. The Portuguese Government and Portuguese public opinion are particularly sensitive to the suffering resulting from the repeated acts of aggression and from the illegal occupation of a part of the territory of Angola and Mozambique, countries with which we have the deepest sympathy in their efforts to resist any policy of repression and intimidation. Respect for the national identity and for the right to development of those countries, which are so deeply threatened by the situation prevailing in the area, is a priority objective of the co-operation which Portugal has offered them, an offer which extends also to the other States of the area. Such co-operation covers all areas, bilateral and multilateral—in the latter case, with particular relevance to the objectives set out at the Southern African Development Co-ordination Conference. Our initiatives are not aimed against any country; they are in the interest of peace and development in the area. The centuries-old relations of my country with the African continent justify the attention which we devote to its political, social and economic development. It was particularly gratifying for us to follow the recent efforts of the Conference of Heads of State and Government of the Organization of African Unity, held at Addis Ababa in June, the results of which reaffirmed the traditional African ability to seek solutions to common problems through collective dialogue. The proposed agreement on the Western Sahara problem is most encouraging for the attainment of peace in other areas of the continent where the use of force jeopardizes the viability of the peaceful co-operation essential to the advancement of African peoples. Therefore we hope that the same spirit of conciliation and solidarity will prevail in the present conflict in Chad, bringing about African solutions for African problems. The Palestinian problem is at the core of the Middle East crisis, and its solution is a pre-condition in the search for a global, just and comprehensive solution that will guarantee the right of all peoples in the region to live in peace within universally recognized and respected boundaries. It is urgently necessary that the situation created for the Palestinian people be brought to an end and that they be guaranteed the effective exercise of their right to self-determination. My Government has tried to encourage all formulas that might lead to understanding and conciliation and open up prospects which will make it possible to break the vicious circle of violence and overcome the psychological barriers of mistrust and intransigence. It is in this context that the participation of Portugal in the recent International Conference on the Question of Palestine must be considered. In our opinion, the results of the Conference represent another significant step towards a global solution of the problem that will, within the United Nations and in the context of the international legitimacy frequently recognized by the international community, make possible a basic understanding that will lead to serious and concrete negotiations among all parties involved in the conflict, with due respect for the security of all countries of the area. The condemnation of the use of force, so often used in this area, entails Israel's withdrawal from the Arab territories occupied since 1967 and the breaking up of settlements established in those territories, as well as the departure from Lebanese soil of the foreign forces not entrusted with an international role. The international community of States has a duty to restore to Lebanon the legitimate and universal right to territorial integrity and to the free exercise of national sovereignty. Portugal will continue to support all diplomatic activities and efforts aimed at the full implementation of all pertinent resolutions of the Security Council, in the conviction that only peaceful and negotiated solutions of the problems afflicting the region can stop the present escalation of violence and avert the implicit danger to international security, namely, that resulting from a disproportionate involvement by the super-Powers. My Government has followed with concern the tensions created in Central America by the peculiarities of a political evolution determined by a large number of factors, in particular the extremely unfavorable social and economic conditions. The need to avoid in this part of the world also the extreme recourse to the threat or use of force makes the search for political solutions urgent. These will have to take into account the social and cultural realities of the Latin American peoples and their yearning for pluralist models of society and must also respect the principles of non-interference, the inviolability of the frontiers of the countries in the region, and the reduction of the accumulation of conventional weapons. Portugal therefore supports the efforts of the Contadora Group and all initiatives aimed at the establishment of a climate of mutual trust, dialogue and non-confrontation which will allow all interested parties to safeguard their legitimate interests by means of active negotiation. The elementary norms of international law enshrined in the Charter of the United Nations, which ought to be respected by all Member States, continue to be infringed on in countries such as Afghanistan and Kampuchea, where the continued intervention of foreign military groups hinders the free exercise of the sovereign will of their respective peoples. The oppression unleashed in those countries to stifle their legitimate aspiration to freedom and national independence has provoked the flight of refugees to neighbouring countries, with dire consequences for their social and cultural balance and an ever-increasing risk of the armed conflict spreading. We sincerely hope that the signs already perceived of a political solution to these problems will find concrete expression, and we support the efforts undertaken by the Secretary-General to that end, not forgetting the positive participation of the neighbouring countries, especially those giving shelter to refugees, in their attempts to promote the cause of peace. The cause of peace has not yet found an echo in Iran and Iraq, which are still locked in armed conflict. I renew here my appeal to them to cease hostilities and search for a settlement of their differences by peaceful means. My country's firm devotion to the principle of the peaceful and negotiated resolution of conflicts using all the mechanisms provided for in the Charter of the United Nations led Portugal to be a sponsor last year of a resolution adopted by the Assembly requesting the Secretary- General's intervention in the question of East Timor. Portugal continues to believe that the framework outlined in resolution 37/30 of 23 November 1982 is suitable and therefore respects the Secretary-General's decision to defer to the next session of the General Assembly the effective fulfilment of the mandate he received to find a solution to the problem. The international community, whatever its interests, cannot suppress the right of a people to its cultural, social and political identity or violate decisions of the United Nations. The General Committee, when deferring the debate to the thirty- ninth session of the General Assembly and keeping the subject on its agenda, was offered no opposition, a fact which cannot but be considered as a clear reinforcement of the role of the United Nations in the treatment of the item and of the mandate of the Secretary-General, who has now substantially broadened his basis of legitimacy and his effective possibilities of actions. We hope that next year the Secretary-General will be able to take the appropriate action and that it will not meet with uncalled-for resistance by any Member State. Portugal will continue to have an open mind and will give its total support to the Secretary-General's actions. Recent news of the increase of military operations in East Timor and of the difficulties raised concerning the intervention of the International Red Cross justify a growing concern on the part of Portugal and of the world public. Indonesia, because of its past role in the process of decolonization and in the creation of the Movement of Non-Aligned Countries, should cease immediately all activities which are not in accordance with international law and should adopt a position consistent with the principle of self-determination enshrined in the Charter. Portugal, which undertook a vast task of decolonization, would wish, as administering Power and in co-operation with the Secretary-General, to see the process completed in relation to East Timor, for the greater prestige of the United Nations and the universal heritage of decolonization. The dramatic situation of a people whose right to existence is unequivocally threatened cannot be met with silence or with hypocrisy. The coherence of principles and not mechanism of powers must guide the conduct of Member States in judging this question. The thirty-fifth anniversary of the Universal Declaration of Human Rights is being celebrated this year, a fitting occasion on which to remember that the Organization is above all an institution at the service of mankind. Thirty-five years is a short period of time in terms of history, but the experience acquired with regard to the need to protect fundamental human rights is of the utmost importance. The passing of time has conclusively confirmed what the Universal Declaration already anticipated, that is, that such basic matters as the peace, security and prosperity of the world are strictly related to the recognition, protection and advancement of human rights and fundamental freedoms. In the field of human rights such a perspective lays on the Organization a dual responsibility: the definition of principles and the enunciation of a code of conduct on the one hand, and the supervision of their effective implementation on the other. With regard to human rights in particular, the law that we would wish to see become the rule must be universal. All States are called upon to play a role in the establishment of that law. The Government of Portugal has already shown in practice its deep commitment to the achievement of that goal, as Portugal has become a party to the main international instruments concerning human rights. The work of the United Nations in the creation of a code of conduct in the Held of human rights, while of the utmost importance, is not sufficient. We believe that there are still several gaps to be filled. I am thinking of the right to life, enshrined in article 3 of the Universal Declaration of Human Rights, and of the possibility of elaborating in the framework of this Organization a second optional protocol to the International Covenant on Civil and Political Rights with a view to abolishing the death penalty. As a pioneer in this matter, Portugal has very actively supported this initiative and will continue to do so. The conference held this year in the context of the Decade to Combat Racism and Racial Discrimination is undoubtedly an event of great significance to the international community and deserves from us a twofold evaluation. On the one hand, our participation in the conference and our favorable vote on the documents indicate Portugal's support for its traditional conviction with regard to all international efforts to eliminate racism and racial discrimination, On the other hand, we regret that the introduction of elements extraneous to the goals initially agreed upon for the Decade made it impossible to take advantage of this opportunity to create a consensus of the international community on the abolition of apartheid. Even though we wish, in the name of values of co-existence historically acquired and defended, to see the apartheid system completely eradicated, we cannot support formulations in the Programme of Action adopted it the conference which do not aim primarily at favoring and stimulating the necessary changes in South African society. Divided, we shall not serve the elimination of racism or the abolition of racial discrimination. As for the preparatory activities for the World Conference to Review and Appraise the Achievements of the United Nations Decade for Women, the international community has wisely taken the path of consensus. When speaking of international activities to eliminate discrimination based on sex, I cannot fail to mention the Convention on the Elimination of All Forms of Discrimination Against Women, which enshrines as international law the principle of equality between men and women. The Portuguese Government follows with the greatest interest the evolution of this important international instrument and expresses its satisfaction at seeing a Portuguese woman among the experts members of the committee which controls its implementation. The world economic situation and its political repercussions are also a cause of concern to my Government. The complex picture of the world economy reveals contradictory signals. There are signs of recovery in some industrialized economies, but unfortunately the main features of the world's worst economic crisis since the Second World War persist. The interdependency of the global economy has today become a clear reality, which is finally beginning to be recognized at the highest political level. The recession in the industrialized countries led to the stagnation of international trade and the reduction of the flow of capital to the developing countries. Those negative effects in turn caused the increase of unemployment and the worsening of the crisis in the? more developed economies. Whilst it spares no country, the recession has affected the least developed countries more dramatically. The global problems affecting us urgently demand a global approach and global solutions. From the outset Portugal has supported the holding of global negotiations which would allow comprehensive and integrated discussion of the various questions. We continue to support this project, and we hope that the results of the important meetings which took place this year, such as the Seventh Conference of Heads of State or Government of Non- Aligned Countries, at New Delhi, the Summit of Industrialized Nations at Williamsburg and the sixth session of the United Nations Conference on Trade and Development will be translated into concrete results, paving the way to a real improvement in the world economic situation. My Government believes in joint, concerted action aimed at restoring economic growth and full employment in a more just world economy and at revitalizing the North-South dialogue. It is necessary to create conditions for a healthy and lasting expansion based on awareness of mutual interest and interdependence. The harmonization of economic policies must be carried out so as to reconcile the efforts of each country and to ensure their real effectiveness in trying to achieve a revitalization of the global economy, promotion of employment, increased production, stabilization of the financial market, strengthening of the financial system in general, maintenance of open trade relations and the normalization and increase of the flow of capital and transfer of resources to support and improve the development process. My country, which is at an intermediate stage of economic and technological development, has striven for recognition of the existence of different real levels of development. Such recognition is essential and would be beneficial. Portugal is simultaneously donor and recipient of assistance essential to national development. We therefore understand not only the difficulties affecting the more developed economies, but the needs of the developing world. The problem of energy, which has extremely adverse consequences for my country's balance of payments, the need for investment and technology, the effect of certain protectionist measures and the difficulties of the international financial system constitute limitations to which Portugal is particularly sensitive and which hamper the implementation of measures necessary to our development process. Portugal's adherence to the European Communities is one of the first objectives of my Government's policy and is actively supported by the Portuguese people. But whilst it is true that political, economic and geographic ties closely bind my country to Europe and make our integration entirely valid, Portugal also believes that" its presence and active participation in the European Communities will give a new dimension to its relations with countries and peoples from other continents to which we are no less bound by indestructible historic and cultural ties. I stress our relationship with Africa, which we consider especially important—in particular, with the Portuguese-speaking African countries. The horizons opened up to us are vast, and we congratulate ourselves that the existing potential is being translated into solid reality. This co-operation has had a predominantly bilateral basis, but, given the economic dimensions of our country, we have also tried to resort to and increase the means of trilateral co-operation, not just with third donor countries but also with international institutions on the basis of previous agreements between the recipient countries and Portugal. Taking into consideration the fact that in an interdependent world information is a decisive factor in the economic, social, cultural, moral and spiritual development of societies and States, it is vital that the international community create conditions which permit an increasing free exchange of information and an improvement in the world system of communications without any hegemony leading to loss of character. The Portuguese Government understands, and cannot but support, the collective yearning, many times voiced in international forums, for a new world order of information and communication based on the development of a human and technical infrastructure favoring constructive dialogue and co-operation between Governments, regions, local communities and citizens. Portugal considers that freedom of opinion and freedom of expression constitute the basis of all democratic societies, inasmuch as they are the guarantors of respect for other fundamental rights of man. It is the duty of States to provide the institutional conditions which will permit freedom while respecting plurality of opinions. After being values and objectives which Portugal defends and, indeed, implements, my Government would like to have them shared by a larger number of States, since their affirmation, enshrined in the Charter of the United Nations, is one of the fundamental duties of the Organization.  The persistence of situations of conflict, in violation of universally accepted international law, confers particular importance on the collective efforts at objective evaluation of hotbeds of tension in the present international scene. That is why I do not want to end this intervention without referring to the heavy responsibility resting on the United Nations; precisely because it is the most universal of all international organizations, and especially on its Secretary-General, whose report is once again proof of the distinguished and well-balanced way in which he has carried out his mandate. 233. The efforts made here we determine the real possibilities of co-operation among nations, co-operation which, given the increasing ties of interdependence, is ever more essential for international security and prosperity and for a corresponding climate of justice, peace and harmony between people. Let us be more loyal to the United Nations. Let us fight for the establishment of a world order of law, which is a permanent aspiration of all peoples of the earth. Let us make of this institution a real instrument of harmony, and not a systematic stage for confrontation. Let us be faithful to the Charter of the United Nations.
